Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a method of manufacturing an instance of an interstitial glucose  sensing element capable of providing electrical signals influenced by a physiological condition in a body of a user, the method including the steps of: determining a predictive model for a measurement output of the interstitial glucose sensing element as a function of fabrication process measurement variables based on a relationship between the fabrication process measurement data and the reference output measurement data; generating a simulated output measurement distribution across a range of the fabrication process measurement variables using the predictive model; identifying one or more performance thresholds for the measurement output based on the simulated output measurement distribution; obtaining output measurement data from the instance of the interstitial glucose sensing element in response to the reference stimulus; and verifying that the output measurement data satisfies the one or more performance thresholds prior to calibrating the instance of the interstitial glucose sensing element, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 16 is allowed because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a method of calibrating an instance of an interstitial glucose sensing element capable of providing electrical signals influenced by a physiological condition in a body of a user, the method including the steps of: obtaining performance thresholds associated with a response of the interstitial glucose sensing element to a reference stimulus, wherein the performance thresholds are derived using a predictive model for a measurement output of the interstitial glucose sensing element as a function of fabrication process measurement variables; and wherein the predictive model is determined based on fabrication process measurement data obtained from one or more substrates having a plurality of instances of the interstitial glucose sensing element; obtaining a current value for the measurement output from the instance of the interstitial glucose sensing element in response to the reference stimulus; and after verifying that the current value is within the performance thresholds: obtaining fabrication process measurement data associated with the instance of the interstitial glucose sensing element; obtaining a calibration model associated with the interstitial glucose sensing element; determining calibration data associated with the instance of the interstitial glucose sensing element for converting the electrical signals into a calibrated measurement parameter based on the fabrication process measurement data using the calibration model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 20 is allowed because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a testing system comprising: a data storage element to maintain performance thresholds associated with a response of a interstitial glucose sensing element to a reference stimulus, wherein the performance thresholds are derived using a predictive model for a measurement output of the interstitial glucose sensing element as a function of fabrication process measurement variables, and wherein the predictive model is determined based on fabrication process measurement data obtained from one or more substrates having a plurality of instances of the interstitial glucose sensing element, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857